DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-13 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/01/2019, 02/07/2020, 06/11/2020, and 08/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 20140345300 A1).

Regarding claim 1:
Takahashi discloses a cryopump (Fig. 5) comprising: 
a cryocooler #16 which includes a high-temperature cooling stage and a low-temperature cooling stage (#24 and #22); 
a radiation shield #30 which is thermally coupled to the high-temperature cooling stage and axially extends in a tubular shape from a cryopump intake port; 
a low-temperature cryopanel section #20 thermally coupled to the low-temperature cooling stage and surrounded by the radiation shield, the low-temperature cryopanel section comprising axially arranged cryopanels including a top cryopanel #46 disposed closest to the cryopump intake port; and 
a top cryopanel accommodation cryopanel #32 which is thermally coupled to the high-temperature cooling stage and is disposed in the cryopump intake port to form a top cryopanel accommodation compartment (see compartment between #32 and #46). 
Regarding claim 2:
Takahashi further discloses wherein the top cryopanel accommodation cryopanel is disposed close to the top cryopanel so as to at least partially block a direct incidence of a gas molecule from an outside of the cryopump onto the top cryopanel ([0069] & [0071]). 

Regarding claim 3:
Takahashi further discloses wherein the top cryopanel accommodation cryopanel is disposed close to the top cryopanel so as to completely block a direct incidence of a gas molecule from an outside of the cryopump onto the top cryopanel ([0069] & [0071]).

Regarding claim 7:
Takahashi further discloses wherein only the top cryopanel among the axially arranged cryopanels of the low-temperature cryopanel section is accommodated in the top cryopanel accommodation compartment (Fig. 5).
 
Regarding claim 8:
Takahashi further discloses wherein the other cryopanels of the axially arranged cryopanels are not accommodated in the top cryopanel accommodation compartment (Fig. 5).

 Regarding claim 9:
Takahashi further discloses wherein the top cryopanel and at least one adjacent cryopanel among the axially arranged cryopanels of the low-temperature cryopanel section are accommodated in the top cryopanel accommodation compartment (Fig. 5). 

Regarding claim 10:
Takahashi further discloses wherein the top cryopanel is a flat plate (Fig. 5). 

Regarding claim 13:
Takahashi discloses all the limitations. Inherently, the top cryopanel accommodation cryopanel and the top cryopanel are cooled by the high-temperature cooling stage and the low-temperature cooling stage, respectively, wherein the top cryopanel accommodation cryopanel is cooled to a temperature higher than that of the top cryopanel.

Also, the limitation “wherein the top cryopanel accommodation cryopanel and the top cryopanel are cooled by the high-temperature cooling stage and the low-temperature cooling stage, respectively, wherein the top cryopanel accommodation cryopanel is cooled to a temperature higher than that of the top cryopanel” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20140345300 A1) in view of Bartlett (US 5211022 A).

Regarding claim 4:
Takahashi further discloses wherein the top cryopanel accommodation cryopanel includes a central flat plate which faces an upper surface of the top cryopanel ([0071]).

Takahashi does not disclose wherein the top cryopanel accommodation cryopanel includes downward inclined section which extends from an outer periphery of the central flat plate to be inclined axially downward and radially outward with respect to the central flat plate and surrounds an entire outer periphery of the top cryopanel, and wherein the top cryopanel accommodation compartment is a truncated cone-shaped space which is defined by the central flat plate and the downward inclined section. 

Bartlett discloses wherein the top cryopanel accommodation cryopanel #56 includes a central flat plate, wherein the top cryopanel accommodation cryopanel includes downward inclined section which extends from an outer periphery of the central flat plate to be inclined axially downward and radially outward with respect to the central flat plate and surrounds an entire outer periphery of a top cryopanel #66, and wherein the top cryopanel accommodation compartment is a truncated cone-shaped space which is defined by the central flat plate and the downward inclined section (see Fig. 3; col. 4, L 40-55). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Takahashi with the top cryopanel accommodation cryopanel including the aforementioned claimed limitations as taught by Bartlett.

One of ordinary skills would have recognized that doing so would have increased the surface areas for both condensing and adsorbing gases; thereby, enhancing the umping speed of the system.

Regarding claim 11:
Takahashi discloses all the limitations, except for wherein the top cryopanel accommodation cryopanel is truncated cone-shaped. 

Bartlett discloses wherein the top cryopanel accommodation cryopanel #56 is truncated cone-shaped (see Fig. 3; col. 4, L 40-55). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Takahashi with the top cryopanel accommodation cryopanel having the aforementioned claimed limitations as taught by Bartlett.

One of ordinary skills would have recognized that doing so would have increased the surface areas for both condensing and adsorbing gases; thereby, enhancing the umping speed of the system.

Claim(s) 5-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20140345300 A1).

Regarding claim 5:
Takahashi further discloses wherein the axially arranged cryopanels of the low-temperature cryopanel section include an adjacent cryopanel #49 which is disposed to be adjacent to the top cryopanel axially below the top cryopanel, wherein the adjacent cryopanel includes a cryopanel center section which faces a lower surface of the top cryopanel.

Takahashi does not disclose wherein the adjacent cryopanel includes and an upward inclined section which extends from an outer periphery of the cryopanel center section to be inclined axially upward and radially outward with respect to the cryopanel center section.

Nonetheless, Takahashi further discloses wherein an adjacent cryopanel includes and an upward inclined section which extends from an outer periphery of the cryopanel center section to be inclined axially upward and radially outward with respect to the cryopanel center section (see Fig. 6-7, [0078]).
Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Takahashi with the adjacent cryopanel including the aforementioned claimed limitations as further taught by Takahashi.

One of ordinary skills would have recognized that doing so would have increased the surface areas for both condensing and adsorbing gases; thereby, enhancing the umping speed of the system (see Takahashi, [0094]).

As modified, Takahashi discloses wherein the upward inclined section of the adjacent cryopanel circumferentially extends along a downward inclined section of the top cryopanel accommodation cryopanel, and a ring-shaped inlet to the top cryopanel accommodation compartment is formed between the upward inclined section and the downward inclined section.
 
Regarding claim 6:
Takahashi as modified discloses all the limitations.
As modified, the ring-shaped inlet is only a gas passage leading to the top cryopanel accommodation compartment. 

Also, the limitation “the ring-shaped inlet being only a gas passage” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)).

Regarding claim 12:
The subject matter claimed here is substantially similar to that of claim 5. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 5 above for the rejection of claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tsuyuki (US 20090038319 A1) and Wells (US 20170009756 A1) each teaches a cryopump with multiples stages and multiple cryopanels.
Lessard (US 5001903 A) and Lessard (US 4718241 A) each teaches plate cryopanels with inclined edges.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763